     Case 4:19-cr-00124-WTM-CLR Document 159 Filed 04/19/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                  CASE NO. CR419-124


ORONDA OBERRY,

       Defendant




                                      ORDER


       Before the Court is the Government's Motion for Reduction of


Sentence Pursuant to Rule 35 and 18 U.S.C. § 3553(e). (Doc. 155.)

In its motion, the Government asserts that, pursuant to Federal

Rule   of   Criminal    Procedure     35(b),    a   reduction   in   Defendant's

sentence is warranted based on his assistance in the investigation

and prosecution of others. (Id. at 1.) After careful consideration,

the Government's motion (Doc. 155) is GRANTED. It is the judgment

of the Court that Defendant's term of imprisonment shall be reduced

from   60   to   48   months.   All   other    terms   and   conditions   of   the


sentence previously imposed by the Court shall remain in full

effect. The Clerk of Court is DIRECTED to amend the judgment in

this case in accordance with this order.


       so ORDERED this           day of April 2021.



                                       WILLIAM T. MOORE, JR.
                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF GEORGIA
